Exhibit 10.1

 

Employment Contract

 

Supreme Corporation

 

(Robert W. Wilson)

 

This Contract is entered into between Supreme Corporation, a Texas corporation
(hereafter called “Company”), and Robert W. Wilson (hereafter called
“Employee”).

 

Company is engaged in the business of manufacturing and selling specialized
truck bodies.  Company desires to retain the services of Employee as one of its
key executives, and Employee is willing and able to perform in that capacity.

 

This Contract renews and extends an earlier Employment Contract between the
parties dated to be effective January 1, 2006.

 

Accordingly, in consideration of the mutual covenants herein contained, the
parties to this Contract agree as follows:

 


1.   EMPLOYMENT.  COMPANY HEREBY CONTINUES THE EMPLOYMENT OF EMPLOYEE, AND
EMPLOYEE HEREBY ACCEPTS SUCH EMPLOYMENT FROM COMPANY, PURSUANT TO THOSE
PROVISIONS HEREIN CONTAINED.


 


2.   TERM OF EMPLOYMENT.  SUBJECT TO THE PROVISIONS FOR TERMINATION HEREAFTER
PROVIDED, THE TERM OF THIS CONTRACT SHALL BE FOR A TERM OF THREE (3) YEARS
BEGINNING ON MAY 1, 2008, AND ENDING ON APRIL 30, 2011.


 


3.   DUTIES OF EMPLOYEE.  EMPLOYEE IS EMPLOYED AS PRESIDENT AND CHIEF EXECUTIVE
OFFICER OF COMPANY.  IT IS UNDERSTOOD AND AGREED THAT EMPLOYEE IS SUBJECT TO THE
DIRECTION AND CONTROL OF COMPANY’S BOARD OF DIRECTORS, AS REQUIRED BY THE TEXAS
BUSINESS CORPORATION ACT, AND AS A RESULT EMPLOYEE SHALL, IF REQUIRED BY
COMPANY’S BOARD OF DIRECTORS DURING THE TERM OF THIS CONTRACT, SERVE IN ANY
OTHER EXECUTIVE CAPACITY CONSIDERING HIS EXPERIENCE AND PERFORMANCE RECORD TO
DATE WITH COMPANY.  EMPLOYEE ALSO AGREES TO SERVE AS PRESIDENT, CHIEF OPERATING
OFFICER, AND A DIRECTOR OF THE COMPANY’S WHOLLY-OWNING PARENT, SUPREME
INDUSTRIES, INC.  EMPLOYEE SHALL DEVOTE SUBSTANTIALLY ALL OF HIS TIME,
ATTENTION, BEST EFFORTS, AND ENERGY TO THE BUSINESS OF COMPANY AND ITS
WHOLLY-OWNING PARENT, AND MAY NOT, DURING THE TERM OF THIS CONTRACT, BE ENGAGED
IN ANY OTHER MATERIAL BUSINESS ACTIVITIES WHICH INTERFERE WITH HIS ABILITY TO
CARRY OUT HIS OBLIGATIONS HEREUNDER.  HOWEVER, SUCH RESTRICTION SHALL NOT BE
CONSTRUED AS PREVENTING EMPLOYEE FROM MAKING INVESTMENTS IN (NON-COMPETITIVE)
BUSINESS ENTERPRISES SO LONG AS EMPLOYEE WILL NOT BE REQUIRED TO RENDER PERSONAL
SERVICES TO ANY SUCH BUSINESS ENTERPRISES DURING EMPLOYEE’S NORMAL BUSINESS
HOURS WITH COMPANY AND ITS WHOLLY-OWNING PARENT.


 

--------------------------------------------------------------------------------



 


4.   COMPENSATION.  TO THE EXTENT EMPLOYEE CONTINUES TO COMPLY WITH ALL OF THE
PROVISIONS OF THIS CONTRACT (INCLUDING THE COVENANTS REFERENCED IN PARAGRAPH 9
BELOW AND CONTAINED IN EXHIBITS “B” AND “C” ATTACHED HERETO):


 

A.   BASE SALARY.  COMPANY SHALL PAY TO EMPLOYEE A MINIMUM BASE SALARY OF
$200,000 PER YEAR PAYABLE IN TWENTY-SIX (26) EQUAL PAYMENTS OF $7,692.31 (OR IN
ACCORDANCE WITH SUCH OTHER SEQUENCE OF PAYMENTS AS DETERMINED BY COMPANY’S THEN
EXISTING PAYROLL POLICIES), FROM WHICH FEDERAL WITHHOLDING AND SOCIAL SECURITY
TAXES WILL BE DEDUCTED;

 

B.   PRE-TAX BONUS.  IT IS ANTICIPATED THAT AT THE END OF EACH CALENDAR YEAR,
APPROVAL OF THE BOARD OF DIRECTORS WILL BE REQUESTED BY THE CHAIRMAN OF THE
BOARD OF COMPANY FOR DISTRIBUTIONS FROM COMPANY’S BONUS PAYMENT PLAN, THE AMOUNT
OF WHICH WILL BE DEPENDENT UPON THE OPERATING RESULTS OF COMPANY FOR THAT YEAR.
IN SUCH EVENT (AND ASSUMING APPROVAL BY THE CHAIRMAN OF THE BOARD OF THE PORTION
OF THE BONUS RECOMMENDED TO BE DISTRIBUTED TO EMPLOYEE), EMPLOYEE SHALL BE
ENTITLED TO RECEIVE, IN ADDITION TO THE BASE SALARY REFERRED TO ABOVE, A PRE-TAX
BONUS IN THE AMOUNT SO APPROVED BY THE BOARD OF DIRECTORS WHICH AMOUNT WILL BE
PAID TO EMPLOYEE NO LATER THAN MARCH 15 FOLLOWING THE CALENDAR YEAR TO WHICH
SUCH PRE-TAX BONUS RELATES; AND

 

C.   INCREASES.  THE BOARD OF DIRECTORS OF COMPANY MAY, AT ANY TIME, ELECT TO
INCREASE EMPLOYEE’S BASE SALARY ABOVE THE AMOUNT REFERRED TO IN SUBPARAGRAPH “A”
ABOVE.

 


5.   FRINGE BENEFITS.  DURING THE PERIOD THAT EMPLOYEE CONTINUES TO COMPLY WITH
ALL OF THE PROVISIONS OF THIS CONTRACT, EMPLOYEE SHALL RECEIVE THE FOLLOWING
FRINGE BENEFITS:


 

A.   MEDICAL BENEFITS.  EMPLOYEE AND HIS DEPENDENT FAMILY MEMBERS SHALL BE
COVERED UNDER THE SAME GROUP HOSPITALIZATION, ACCIDENT AND MAJOR MEDICAL PLANS
AS THE COMPANY SHALL PROVIDE FROM TIME TO TIME FOR OTHER OFFICERS; PROVIDED,
HOWEVER, THAT EMPLOYEE SHALL PAY THE SAME PORTION OF THE COST THEREOF AS MAY BE
REQUIRED FROM THE COMPANY’S OFFICERS GENERALLY.  HOWEVER, IN THE EVENT THAT, AT
ANY TIME DURING THE TERM OF THIS CONTRACT, EXECUTIVE’S MEDICAL EXPENSES EXCEED
ANY CEILING AMOUNTS PROVIDED FOR IN ANY OF COMPANY’S MEDICAL BENEFIT PLANS,
COMPANY SHALL NEVERTHELESS BE OBLIGATED (WITHOUT ANY ADDITIONAL EXPENSE TO
EXECUTIVE) TO PAY ALL OF SUCH EXCESS AMOUNTS (AND MAY, IF COMPANY ELECTS TO DO
SO, OBTAIN SUPPLEMENTAL INSURANCE TO PROVIDE THIRD PARTY FUNDING OF SUCH EXCESS
AMOUNTS).  BUT THE PAYMENT OBLIGATION OF COMPANY, PROVIDED FOR IN THE PRECEDING
SENTENCE, FOLLOWING TERMINATION OF EMPLOYMENT WILL BE LIMITED TO: (1) AMOUNTS
THAT OTHERWISE WOULD BE DEDUCTIBLE TO EXECUTIVE UNDER IRS CODE SEC. 213; AND
(2) EXCESS MEDICAL EXPENSES INCURRED ONLY WITHIN THE PERIOD ENDING ON THE LAST

 

2

--------------------------------------------------------------------------------


 

DAY OF THE SECOND CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH EXECUTIVE
SEPARATES FROM SERVICE;

 

b.  Insurance.  As reimbursement for insurance owned by Employee (and/or his
wife), Company shall pay to Employee, each year, the lesser of $40,000 or the
actual amount of premiums paid on insurance of any kind covering Employee or
“last to die” insurance covering the lives of Employee and his wife (the
“Reimbursement Amount”).

 

In addition to the Reimbursement Amount, Company shall also pay to Employee,
each year, such amount which, after taking into consideration the income tax
effect of the “deemed income” (such “deemed income” in no event to exceed
$40,000) to Employee (for the Reimbursement Amount and the federal and state tax
offset payments) will offset such additional taxes (the “Gross-Up Amount”).  In
making the determination of the Gross-Up Amount, the following formula shall be
used:  Reimbursement Amount/(1 – Employee’s marginal tax bracket + .014
[Medicare] + Employee’s marginal tax bracket for state income taxes, if any, +
city taxes, if any) minus the Reimbursement Amount.  For example, assuming
that:  (i) the annual premium is $40,000.00 (Reimbursement Amount = $40,000); 
(ii) Employee is in the 35% marginal tax bracket;  (iii) the Reimbursement
Amount is not subject to social security taxes;  (iv) Employee is in the 10%
state income tax bracket;  and (v) the Reimbursement Amount is not subject to
city taxes;  the Gross-Up Amount would be:  $40,000/(1 – [.35 + .014 + .1])
minus $40,000 = $34,626.87;

 

c.  Dental Benefits.  Company shall pay or reimburse Employee for all family
dental and eye care expenses up to a maximum of $5,000 per year;

 

d.  Paid Vacation.  Each calendar year (or proportion thereof), Employee may
take a vacation of four (4) weeks during which time his compensation shall be
paid in full;

 

e.  Automobile.  Company shall provide an automobile for Employee’s use in
connection with the services to be rendered by Employee to Company.  Company
shall pay or reimburse Employee for maintenance and repair expenses of the
automobile upon submission of vouchers or itemized lists of such expenses
prepared in compliance with Company’s policy.  For so long as Company owns (or
leases) the automobile, Company shall insure the automobile with the same
automobile insurance company coverage that is provided for executive officers of
Company.  Company agrees that Employee shall be designated as an additional
insured on any Company provided policy providing liability insurance coverage. 
In the event the automobile is damaged or destroyed by reason of accident,
theft, vandalism, or otherwise, Employee will not have any liability to Company
for any such loss or damage (including out-of-pocket deductibles); and

 

3

--------------------------------------------------------------------------------


 

f.  Other Benefits.  No provision of this Contract shall preclude Employee from
participating in any fringe benefit plan now in effect or hereafter adopted by
Company, but Company shall be under no obligation to provide for his
participation in, or to institute, any such plan or to make any contribution
under any such plan, unless such opportunities are provided to all Company
employees as a group, or to all of Company’s senior officers as a group.

 


6.   BUSINESS EXPENSES.  EMPLOYEE MAY INCUR REASONABLE EXPENSES, AS DETERMINED
BY COMPANY’S CHAIRMAN OF THE BOARD, IN CONNECTION WITH THE PROMOTION OF
COMPANY’S BUSINESS INCLUDING EXPENSES FOR ENTERTAINMENT, TRAVEL, AND SIMILAR
ITEMS.  COMPANY AGREES TO REIMBURSE EMPLOYEE FOR ALL SUCH REASONABLE EXPENSES
UPON THE PRESENTATION BY EMPLOYEE, FROM TIME TO TIME AS REQUIRED BY COMPANY, OF
AN ITEMIZED ACCOUNT OF SUCH EXPENDITURES; PROVIDED, HOWEVER, EMPLOYEE SHALL NOT
EXPEND ANY SUMS IN EXCESS OF THOSE AMOUNTS PERMITTED BY THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED, WITHOUT PRIOR WRITTEN APPROVAL FROM THE CHAIRMAN OF
THE BOARD OF COMPANY.


 


7.   KEY-MAN INSURANCE.  COMPANY MAY, AT ANY TIME DURING THE TERM OF THIS
CONTRACT, APPLY FOR AND PROCURE AS OWNER, AND FOR ITS SOLE BENEFIT, LIFE
INSURANCE ON EMPLOYEE’S LIFE IN SUCH AMOUNTS AND IN SUCH FORMS AS COMPANY MAY
SELECT.  EMPLOYEE HEREBY ACKNOWLEDGES THE FACT THAT HE WILL HAVE NO INTEREST
WHATSOEVER IN ANY SUCH INSURANCE POLICY.  HOWEVER, EMPLOYEE AGREES THAT HE
SHALL, AT COMPANY’S REQUEST, SUBMIT TO SUCH MEDICAL EXAMINATIONS, SUPPLY SUCH
INFORMATION, AND EXECUTE SUCH DOCUMENTS AS MAY BE REQUESTED BY THE INSURING
COMPANIES.


 


8.   TERMINATION OF EMPLOYMENT.


 

A.   BY COMPANY.

 

(1)   DATE OF TERMINATION.  COMPANY MAY AT ANY TIME TERMINATE THIS CONTRACT, IN
WHICH EVENT EMPLOYEE SHALL LEAVE THE PREMISES ON SUCH DATE (THE “DATE OF
TERMINATION”) AS IS SPECIFIED BY COMPANY IN THE NOTICE OF TERMINATION (WHICH
DATE CAN BE AS EARLY AS THE DATE OF SUCH NOTICE).

 

(2)   FOR CAUSE.  IF SUCH TERMINATION IS “FOR CAUSE,” COMPANY WILL HAVE NO
OBLIGATION TO PAY TO EMPLOYEE ANY COMPENSATION OR FRINGE BENEFITS FOLLOWING THE
DATE OF TERMINATION.  FOR PURPOSES OF THE PRECEDING SENTENCE, THE PHRASE “FOR
CAUSE” WILL BE DEEMED TO MEAN:

 

(A)  ABSENCE FROM COMPANY’S OFFICES, PHYSICAL OR MENTAL ILLNESS, OR ANY OTHER
REASON, FOR ANY SUCCESSIVE PERIOD OF FORTY-FIVE (45) DAYS, OR FOR A TOTAL PERIOD
OF NINETY (90) DAYS IN ANY ONE OF COMPANY’S FISCAL YEARS (EXCEPT THAT ANY
VACATION PERIODS, TRAVEL ON COMPANY BUSINESS, OR LEAVES OF ABSENCE SPECIFICALLY
GRANTED BY COMPANY’S BOARD OF DIRECTORS SHALL NOT BE CONSIDERED AS PERIODS OF
ABSENCE FROM EMPLOYMENT);

 

4

--------------------------------------------------------------------------------


 

(B)  EMPLOYEE’S COMMISSION OF AN ACT OF GROSS NEGLIGENCE IN THE PERFORMANCE OF
HIS DUTIES OR OBLIGATIONS HEREUNDER;

 

(C)  EMPLOYEE’S COMMISSION OF ANY ACT OF FRAUD, MALFEASANCE, DISLOYALTY, OR
BREACH OF TRUST AGAINST THE COMPANY, OR EMPLOYEE FAILS TO OBSERVE ANY COVENANT
REFERENCED IN PARAGRAPH 9 BELOW OR CONTAINED IN EXHIBITS “B” OR “C” HERETO;

 

(D)  EMPLOYEE’S REFUSAL, OR SUBSTANTIAL INABILITY, TO PERFORM THE DUTIES
ASSIGNED IN GOOD FAITH TO HIM PURSUANT TO PARAGRAPH 3 HEREOF;

 

(E)  EMPLOYEE DIES OR GIVES AFFIRMATIVE INDICATION, IN THE OPINION OF A MAJORITY
OF COMPANY’S BOARD OF DIRECTORS, THAT HE NO LONGER INTENDS TO ABIDE BY THE TERMS
OF THIS CONTRACT; OR

 

(F)  EMPLOYEE IS GUILTY OF ACTS OF MORAL TURPITUDE OR DISHONESTY IN COMPANY’S
AFFAIRS, GROSS INSUBORDINATION OR THE EQUIVALENT, OR EMPLOYEE VIOLATES, OR FAILS
TO COMPLY WITH, ANY OF THE PROVISIONS OF THIS CONTRACT.

 

(3)   NOT FOR CAUSE.  IF SUCH TERMINATION IS BASED ON ANY REASON OTHER THAN “FOR
CAUSE,” COMPANY SHALL BE OBLIGATED TO PAY TO EMPLOYEE HIS BASE SALARY DURING THE
REMAINDER OF THE TERM OF THIS CONTRACT (ON A MONTHLY BASIS AT THE SAME RATE AS
PAYABLE IMMEDIATELY BEFORE THE DATE OF TERMINATION).  IN ADDITION, NO LATER THAN
MARCH 15 FOLLOWING THE CALENDAR YEAR DURING WHICH OCCURRED THE EVENT TRIGGERING
SUCH DATE OF TERMINATION, COMPANY SHALL PAY TO EMPLOYEE HIS PROPORTIONATE SHARE
OF THE PRE-TAX BONUS REFERRED TO IN PARAGRAPH 4.B. ABOVE.  FOR THIS PURPOSE,
EMPLOYEE’S “PROPORTIONATE SHARE” WILL BE A FRACTION THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS IN SUCH CALENDAR YEAR ENDING WITH SUCH DATE OF TERMINATION
AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN SUCH CALENDAR YEAR.

 

(A)  INCLUDED WITHIN THE DEFINITION OF A TERMINATION OF EMPLOYEE OTHER THAN “FOR
CAUSE” WILL BE A “CHANGE IN CONTROL OF COMPANY.”  FOR PURPOSES OF THIS CONTRACT,
THE TERM “CHANGE IN OWNERSHIP OR CONTROL OF COMPANY” IS DEFINED IN EXHIBIT “A”
ATTACHED HERETO.

 

(B)  IF, AT THE TIME OF TERMINATION, COMPANY WAS PROVIDING AN AUTOMOBILE TO
EMPLOYEE UNDER PARAGRAPH 5.E. ABOVE, THEN, FOR A CONSIDERATION OF TEN DOLLARS
($10.00) CASH PAID BY EMPLOYEE TO COMPANY, THE FOLLOWING SHALL APPLY:  (I) IF
COMPANY OWNED THE

 

5

--------------------------------------------------------------------------------


 

AUTOMOBILE, COMPANY SHALL TRANSFER THE TITLE (FREE AND CLEAR OF ANY LIENS OR
OTHER ENCUMBRANCES) TO EMPLOYEE (ALONG WITH ANY INSURANCE COVERAGE [IF
ASSIGNABLE]); AND (II) IF COMPANY WAS LEASING SUCH AUTOMOBILE, COMPANY SHALL
ASSIGN TO EMPLOYEE ALL OF ITS RIGHT, TITLE, AND INTEREST IN AND TO SUCH LEASE. 
SUCH TRANSFER OR ASSIGNMENT SHALL BE COMPLETED BY THE COMPANY NOT LATER THAN TWO
AND ONE-HALF (2 ½ ) MONTHS AFTER THE END OF THE CALENDAR YEAR IN WHICH THE DATE
OF TERMINATION OCCURS.  EMPLOYEE ACKNOWLEDGES THAT THE DIFFERENCE IN THE FAIR
MARKET VALUE OF THE AUTOMOBILE ON THE DATE OF TRANSFER OVER THE CONSIDERATION
PAID BY THE EMPLOYEE SHALL BE TAXABLE TO EMPLOYEE AS COMPENSATION INCOME AND BE
SUBJECT TO EMPLOYMENT TAX WITHHOLDING REQUIREMENTS.

 

(C)  SEC. 416(I) OF THE CODE DEFINES “KEY EMPLOYEE” AS MEANING AN EMPLOYEE WHO,
AT ANY TIME DURING THE YEAR, IS:  (I) AN OFFICER HAVING AN ANNUAL COMPENSATION
GREATER THAN $130,000; (II) A FIVE PERCENT OWNER OF THE EMPLOYER; OR (III) A ONE
PERCENT OWNER OF THE EMPLOYER HAVING AN ANNUAL COMPENSATION FROM THE EMPLOYER OF
MORE THAN $150,000.  SEC. 409A OF THE CODE PROVIDES THAT DEFERRED COMPENSATION
BENEFITS PAYABLE AS A RESULT OF TERMINATION OF EMPLOYMENT CANNOT BE MADE TO “KEY
EMPLOYEES” OF PUBLICLY-TRADED CORPORATIONS OR THEIR SUBSIDIARIES PRIOR TO THE
DATE THAT IS SIX (6) MONTHS AFTER THE EMPLOYEE’S SEPARATION FROM SERVICE. 
ACCORDINGLY, NOTWITHSTANDING WHAT IS STATED IN THIS SUBPARAGRAPH (3), IN THE
EVENT ANY OF SUCH PAYMENTS ARE TO BE MADE AS A RESULT OF EMPLOYEE’S TERMINATION
OF EMPLOYMENT AT A TIME WHEN EMPLOYEE IS A “KEY EMPLOYEE” (AS DEFINED ABOVE) OF
COMPANY, THEN THE AMOUNT SO OWING SHALL ACCRUE BUT SHALL NOT BE PHYSICALLY PAID
UNTIL AT LEAST SIX (6) MONTHS FOLLOWING EMPLOYEE’S SEPARATION FROM SERVICE, BUT
ONLY TO THE EXTENT REQUIRED UNDER SEC. 409A OF THE CODE AND AUTHORITATIVE
GUIDANCE THEREUNDER.

 

(D)  NOTWITHSTANDING WHAT IS STATED IN THIS SUBPARAGRAPH (3), IN THE EVENT ANY
OF SUCH PAYMENTS UNDER THIS SUBPARAGRAPH (3) ARE SUBJECT TO SEC. 409A OF THE
CODE, THE PAYMENT OF SUCH AMOUNTS WILL BE MODIFIED IN ORDER TO BE EXEMPT FROM
SEC. 409A TO THE EXTENT POSSIBLE, OTHERWISE TO BE IN COMPLIANCE WITH SEC. 409A,
AND THAT THE PARTIES UNDERSTAND AND AGREE THAT THE CONTRACT WILL BE AMENDED AS
NEEDED IN ORDER TO SPECIFY THE PARTICULAR PAYMENT’S REQUIREMENTS AND LIMITATIONS
AS MODIFIED.  FOR EXAMPLE, IN THE EVENT THAT, AT THE TIME OF EMPLOYEE’S
TERMINATION OF EMPLOYMENT, HE IS DEEMED TO BE A “KEY EMPLOYEE” (SEE SUBPARAGRAPH
“(3)(C)” ABOVE), THEN THE FULL AMOUNTS OF DEFERRED COMPENSATION WHICH

 

6

--------------------------------------------------------------------------------


 

COULD NOT BE PAID DURING THE FIRST SIX (6) MONTHS FOLLOWING THE DATE OF
TERMINATION SHALL BE PAID IN THE SEVENTH (7TH) MONTH FOLLOWING THE DATE OF
TERMINATION.  HOWEVER, IN THE EVENT OF ANY SUCH MODIFICATION AND/OR AMENDMENT
WHICH HAS THE EFFECT OF REDUCING THE ECONOMIC BENEFIT RECEIVABLE BY EMPLOYEE
UNDER THIS CONTRACT, COMPANY SHALL PAY TO EMPLOYEE A REIMBURSEMENT AMOUNT WHICH
WILL HAVE THE EFFECT OF OFFSETTING (ON AN AFTER-TAX BASIS) THE AMOUNT OF SUCH
ECONOMIC BENEFIT LOST.

 

(E)  EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT
PROVIDED FOR IN THIS SUBPARAGRAPH (3) BY SEEKING OTHER EMPLOYMENT OR OTHERWISE,
NOR SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS SUBPARAGRAPH (3) BE
REDUCED BY ANY COMPENSATION EARNED BY EMPLOYEE AS THE RESULT OF SELF-EMPLOYMENT
OR EMPLOYMENT BY ANOTHER EMPLOYER.

 

B.   BY EMPLOYEE.  IF SUCH TERMINATION IS CAUSED BY EMPLOYEE FOR ANY REASON,
COMPANY WILL HAVE NO OBLIGATION TO PAY TO EMPLOYEE ANY COMPENSATION OR FRINGE
BENEFITS FOLLOWING THE DATE OF TERMINATION.

 


9.   DISCLOSURE OF CONFIDENTIAL INFORMATION; COVENANT NOT TO COMPETE.  COMPANY
POSSESSES SECRET AND CONFIDENTIAL EQUIPMENT, TECHNIQUES, PROCESSES, PROCEDURES,
TECHNICAL DATA AND INFORMATION, AND CUSTOMER LISTS USED OR INTENDED FOR
UTILIZATION IN ITS OPERATIONS OF WHICH EMPLOYEE HAS OBTAINED OR MAY OBTAIN
KNOWLEDGE, AND COMPANY WOULD SUFFER SERIOUS HARM IF THIS CONFIDENTIAL
INFORMATION WERE DISCLOSED OR IF EMPLOYEE USED THIS INFORMATION TO COMPETE
AGAINST COMPANY.  FURTHER, EMPLOYEE IN THE PERFORMANCE OF SERVICES HEREUNDER MAY
DEVELOP OR CONCEIVE NEW AND ADDITIONAL INVENTIONS AND IMPROVEMENTS WITH RESPECT
TO SUCH MATTERS.  ACCORDINGLY, EMPLOYEE HEREBY AGREES THAT SIMULTANEOUSLY WITH
THE EXECUTION OF THIS CONTRACT HE SHALL EXECUTE AND DELIVER TO COMPANY AND
THEREAFTER ABIDE BY THE TERMS OF A “CONFIDENTIALITY AGREEMENT AND COVENANT NOT
TO COMPETE” AND “DISCLOSURE AND INVENTION AGREEMENT,” COPIES OF EACH OF WHICH
ARE ATTACHED HERETO RESPECTIVELY AS EXHIBITS “B” AND “C” AND INCORPORATED HEREIN
BY REFERENCE.


 


10.   REMEDIES.  EMPLOYEE AGREES THAT IN THE EVENT OF HIS BREACH OF HIS
COVENANTS AND AGREEMENTS CONTAINED OR REFERENCED IN THIS CONTRACT, COMPANY SHALL
BE ENTITLED TO OBTAIN INJUNCTIVE OR SIMILAR RELIEF FROM A COURT OF COMPETENT
JURISDICTION.  THE COVENANTS CONTAINED IN EXHIBITS “B” AND “C” HEREOF SHALL BE
CONSTRUED AS AGREEMENTS INDEPENDENT OF ANY OTHER AGREEMENTS BETWEEN COMPANY AND
EMPLOYEE, AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF EMPLOYEE AGAINST
COMPANY, WHETHER PREDICATED ON THIS CONTRACT OR OTHERWISE, SHALL NOT CONSTITUTE
A DEFENSE TO THE ENFORCEMENT BY COMPANY OF THOSE CONVEYANCES.  COMPANY SHALL BE
ENTITLED TO REASONABLE ATTORNEYS’ FEES AND RELATED LEGAL COSTS IN THE EVENT OF A
BREACH, OR ATTEMPTED BREACH, OF SUCH COVENANTS BY THE EMPLOYEE.  THE REMEDIES OF
COMPANY AND EMPLOYEE UNDER THIS CONTRACT ARE CUMULATIVE AND WILL NOT


 


7

--------------------------------------------------------------------------------



 


EXCLUDE ANY OTHER REMEDIES TO WHICH ANY PARTY MAY BE ENTITLED HEREUNDER,
INCLUDING A RIGHT OF OFFSET, WHETHER AT LAW OR IN EQUITY.


 


11.   NOTICES.  ALL NOTICES ALLOWED OR REQUIRED TO BE GIVEN HEREUNDER MUST BE IN
WRITING AND DISPATCHED BY UNITED STATES CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE ADDRESS OF THE PARTY ENTITLED TO SUCH NOTICE SHOWN AT THE END
OF THIS CONTRACT.  EITHER PARTY HERETO MAY CHANGE THE ADDRESS TO WHICH ANY SUCH
NOTICE IS TO BE ADDRESSED BY GIVING NOTICE IN WRITING TO THE OTHER PARTY OF SUCH
CHANGE.  ANY TIME LIMITATION PROVIDED FOR IN THIS CONTRACT SHALL COMMENCE WITH
THE DATE THAT THE PARTY ACTUALLY RECEIVES SUCH WRITTEN NOTICE, AND THE DATE OR
POSTMARK OF ANY RETURN RECEIPT INDICATING THE DATE OF DELIVERY OF SUCH NOTICE TO
THE ADDRESSEE SHALL BE CONCLUSIVE EVIDENCE OF SUCH RECEIPT.  IN ADDITION TO THE
PARTIES HERETO, COPIES OF ALL NOTICES SHOULD BE SENT TO:


 

Mr. Herbert M. Gardner

Chairman of the Board

Supreme Corporation

c/o Barrett-Gardner Associates, Inc.

636 River Road

Fair Haven, NJ 07704

 

Haynes and Boone, LLP

201 Main Street, Suite 201

Fort Worth, Texas 76102

Attn:   Rice M. Tilley, Jr., Esq.

 


12.   ASSIGNMENT.  NEITHER EMPLOYEE NOR ANYONE CLAIMING UNDER HIM MAY COMMUTE,
ENCUMBER, OR DISPOSE OF THE RIGHT TO RECEIVE BENEFITS HEREUNDER.  SUCH RIGHT TO
RECEIVE BENEFITS HEREUNDER IS EXPRESSLY DECLARED TO BE NON-ASSIGNABLE AND
NON-TRANSFERABLE BY EMPLOYEE, AND IN THE EVENT OF ANY ATTEMPTED ASSIGNMENT OR
TRANSFER, COMPANY SHALL HAVE NO FURTHER LIABILITY HEREUNDER; PROVIDED, HOWEVER,
THE FOREGOING SHALL NOT APPLY TO ASSIGNMENTS BY OPERATION OF LAW, SUCH AS TO A
GUARDIAN OR TO AN EXECUTOR OF EMPLOYEE’S ESTATE.


 


13.   WAIVER.  THE WAIVER BY COMPANY OF EMPLOYEE’S BREACH OF ANY PROVISION
HEREOF SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY
EMPLOYEE.


 


14.   BINDING EFFECT.  THIS CONTRACT SHALL BE BINDING UPON THE PARTIES HERETO
AND THEIR HEIRS, SUCCESSORS, EXECUTORS, ADMINISTRATORS, PERSONAL
REPRESENTATIVES, AND EXCEPT AS PROVIDED IN PARAGRAPH 12, ASSIGNS.


 


15.   SURVIVAL OF PROVISIONS.  ALL PROVISIONS OF THIS CONTRACT, INCLUDING ALL
REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS CONTAINED OR REFERENCED
HEREIN, WILL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND ANY INVESTIGATION OF
THE PARTIES WITH


 


8

--------------------------------------------------------------------------------



 


RESPECT THERETO.  THE PROVISIONS OF PARAGRAPHS 9 AND 10, AND EXHIBITS “B” AND
“C,” WILL SURVIVE THE TERMINATION OR AMENDMENT OF THIS CONTRACT.


 


16.   VALIDITY.  IF ANY PROVISION OF THIS CONTRACT IS HELD BY A COURT OF LAW TO
BE ILLEGAL OR UNENFORCEABLE, THE REMAINING PROVISIONS OF THE CONTRACT WILL
REMAIN IN FULL FORCE AND EFFECT.  IN LIEU OF SUCH ILLEGAL OR UNENFORCEABLE
PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS A PART OF THIS CONTRACT A
PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL OR UNENFORCEABLE PROVISION AS MAY
BE POSSIBLE AND BE LEGAL AND ENFORCEABLE.


 


17.   AMENDMENTS.  THIS CONTRACT MAY BE AMENDED AT ANY TIME AND FROM TIME TO
TIME IN WHOLE OR IN PART BY AN INSTRUMENT IN WRITING SETTING FORTH THE
PARTICULARS OF SUCH AMENDMENT AND DULY EXECUTED BY COMPANY AND THE EMPLOYEE.


 


18.   DUPLICATE ORIGINALS.  THIS CONTRACT HAS BEEN EXECUTED IN DUPLICATE
ORIGINALS, EACH OF WHICH FOR ALL PURPOSES IS TO BE DEEMED AN ORIGINAL, AND ALL
OF WHICH CONSTITUTE, COLLECTIVELY, ONE AGREEMENT; BUT IN MAKING PROOF OF THIS
CONTRACT, IT WILL NOT BE NECESSARY TO PRODUCE OR ACCOUNT FOR MORE THAN ONE SUCH
DUPLICATE.


 


19.   CAPTIONS.  THE CAPTIONS OR SECTION HEADINGS OF THIS CONTRACT ARE PROVIDED
FOR CONVENIENCE AND SHALL NOT LIMIT OR AFFECT THE INTERPRETATION OF THIS
CONTRACT.


 


20.   GOVERNING LAW.  THIS AGREEMENT HAS BEEN MADE IN, AND ITS VALIDITY,
INTERPRETATION, CONSTRUCTION, AND PERFORMANCE SHALL BE GOVERNED BY AND BE IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF INDIANA, WITHOUT REFERENCE TO ITS LAWS
GOVERNING CONFLICTS OF LAW.  EACH PARTY HEREBY IRREVOCABLY AGREES THAT ANY LEGAL
ACTION OR PROCEEDINGS WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF INDIANA, OR IN ANY UNITED STATES DISTRICT COURT OF
INDIANA, AND, BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO EACH SUCH JURISDICTION AND HEREBY IRREVOCABLY WAIVES ANY
AND ALL OBJECTIONS WHICH IT MAY HAVE AS TO VENUE IN ANY OF THE ABOVE COURTS. 
EACH PARTY FURTHER CONSENTS AND AGREES THAT ANY PROCESS OR NOTICE OF MOTION OR
OTHER APPLICATION TO EITHER OF SAID COURTS OR ANY JUDGE THEREOF, OR ANY NOTICE
IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE
THE STATE OF INDIANA BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, AND BE EFFECTIVE AS OF THE RECEIPT THEREOF, OR IN SUCH OTHER
MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS.


 


21.   COMPLETE UNDERSTANDING.  THIS CONTRACT CONSTITUTES THE COMPLETE
UNDERSTANDING BETWEEN THE PARTIES HERETO, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
OR REFERENCED HEREIN, WITH RESPECT TO THE EMPLOYMENT OF EMPLOYEE.  THIS CONTRACT
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


9

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS CONTRACT TO BE EFFECTIVE
MAY 1, 2008.


 

COMPANY:

EMPLOYEE:

 

 

 

SUPREME CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

/s/ Robert W. Wilson

 

  Herbert M. Gardner,

 

Robert W. Wilson

 

  Chairman of the Board

 

518 Carter Road

 

 

 

Goshen, Indiana 46526

 

10

--------------------------------------------------------------------------------


 

Exhibit “A”

to

Employment Contract

 

I.                                         Change in the ownership of a
corporation

 

(A)  In general.  A change in the ownership of a corporation occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation.  However, if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the
corporation).    An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock.  This applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.

 

(B)                                Persons acting as a group.  Persons will not
be considered to be acting as a group solely because they purchase or own stock
of the same corporation at the same time, or as a result of the same public
offering.  However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase,
or acquisition of stock, or similar business transaction with the corporation. 
If a person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

II.                                     Change in the effective control of a
corporation.

 

(A)                              In general.  Notwithstanding that a corporation
has not undergone a change in ownership, (see above), a change in the effective
control of a corporation occurs only on the date that either –

 

(1)                                  Any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the

 

1

--------------------------------------------------------------------------------


 

corporation possessing 35 percent or more of the total voting power of the stock
of such corporation; or

 

(2)                                  A majority of members of the corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the election, provided that for
purposes of this paragraph  the term corporation refers solely to the relevant
corporation for which no other corporation is a majority shareholder for
purposes of that paragraph (for example, if Corporation A is a publicly held
corporation with no majority shareholder, and Corporation A is the majority
shareholder of Corporation B, which is the majority shareholder of Corporation
C, the term corporation for purposes of this paragraph would refer solely to
Corporation A).

 

(B)                                Multiple change in control events.  A change
in effective control also may occur in any transaction in which either of the
two corporations involved in the transaction has a change in control event. 
Thus, for example, assume Corporation P transfers more than 40 percent of the
total gross fair market value of its assets to Corporation O in exchange for 35
percent of O’s stock.  P has undergone a change in ownership of a substantial
portion of its asset, and O has a change in effective control.

 

(C)                                Acquisition of additional control.  If any
one person, or more than one person acting as a group, is considered to
effectively control a corporation, the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation (or to cause a change in the ownership
of the corporation).

 

(D)                               Persons acting as a group.  Persons will not
be considered to be acting as a group solely because they purchase or own stock
of the same corporation at the same time, or as a result of the same public
offering.  However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase,
or acquisition of stock, or similar business transaction with the corporation. 
If a person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

III.                                 Change in the ownership of a substantial
portion of a corporation’s assets.

 

(A)                              In general.  Change in the ownership of a
substantial portion of a corporation’s assets.  A change in the ownership of a
substantial portion of a corporation’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the

 

2

--------------------------------------------------------------------------------


 

date of the most recent acquisition by such person or person) assets from the
corporation that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
corporation immediately prior to such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

(B)                                Transfers to a related person.

 

(1)                                  There is no change in control event when
there is a transfer to an entity that is controlled by the shareholders of the
transferring corporation immediately after the transfer.  A transfer of assets
by a corporation is not treated as a change in the ownership of such assets if
the assets are transferred to –

 

(i)  A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

(ii)  An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the corporation;

 

(iii)  A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the corporation; or

 

(iv)  An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in “(iii)” immediately
preceding.

 

(2)                                  A person’s status is determined immediately
after the transfer of the assets.  For example, a transfer to a corporation in
which the transferor corporation has no ownership interest before the
transaction, but which is a majority-owned subsidiary of the transferor
corporation after the transaction is not treated as a change in the ownership of
the assets of the transferor corporation.

 

(C)                                Persons acting as a group.  Persons will not
be considered to be acting as a group solely because they purchase assets of the
same corporation at the same time.  However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase, or acquisition of assets, or similar business
transaction with the corporation.  If a person, including an entity shareholder,
owns stock in both corporations that enter into a merger, consolidation,
purchase, or acquisition of assets, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.

 

3

--------------------------------------------------------------------------------


 

Exhibit “B”

to

Employment Contract

 

Confidentiality Agreement and

Covenant Not To Compete

 

Robert W. Wilson (hereafter called “Employee”) has entered into an Employment
Contract with Supreme Corporation, a Texas corporation (hereafter called
“Company”), which is in the business of manufacturing and selling specialized
truck bodies.

 

By signing this Agreement, Employee acknowledges his understanding of the
following:

 

A.                                   All companies have information, generally
not known outside the company, called “confidential information.” All companies
must conduct their businesses through their employees, and consequently many
employees must have access to confidential information.  At times the employee
himself may generate confidential information as a part of his job;

 

B.                                     The phrase “confidential information” as
used in this Agreement includes information known as, referred to, or considered
to be, trade secrets, and comprises, without limitation, any technical,
economic, financial marketing, computer program, computer software, computer
data (regardless of the medium on which they are stored), computer source and
object programs or codes,  job operating control language procedures, data entry
utility programs, sorts, and miscellaneous utilities, disk record layouts, flow
charts, data entry input forms, operations and installation instructions, report
samples, data files, printouts, or other information about the Company or its
business which is not common knowledge among competitors or other companies who
might like to possess such confidential information or might find it useful. 
Some examples of confidential information include customer lists, price lists,
items in research or development, methods of manufacture, scientific studies or
analyses, details of training methods, new products or new uses for old
products, refining technology, merchandising and selling techniques, contracts,
and licenses, purchasing, accounting, long-range planning, financial plans and
results, computer programs and operating manuals, computer source codes, and any
other information affecting or relating to the business of the Company, its
manner of operation, its plans or processes.  This list is merely illustrative
and the confidential information covered by this Agreement is not limited to
such illustrations; and

 

C.                                     Company’s confidential information,
including information referred to as, known as, or considered to be, trade
secrets, represents the most important, valuable, and

 

1

--------------------------------------------------------------------------------


 

unique aspect of Company’s business, and it would be seriously damaged if
Employee breached the position of confidential trust in which Company has placed
him by disclosing such confidential information to others or by departing and
taking with him the aforesaid unique information compiled over a period of time
for the purpose of himself competing against Company or disclosing such
information to Company’s competitors, now existing or hereafter formed.

 

Accordingly, in consideration of TEN DOLLARS ($10.00) paid to Employee by
Company, the receipt and sufficiency of which are hereby acknowledged, and
Company’s agreement to employ him, Employee agrees as follows (which will
constitute an agreement ancillary to Employee’s Employment Contract with
Company):

 

1.                                       Confidential information, including
information referred to as, known as, or considered to be, trade secrets, is
proprietary to Company.  Employee agrees to hold such information in strictest
confidence, and not to make use thereof except in performance of duties under
the Employment Contract.  Whether during or after his employment with Company,
Employee may not disclose to others (excepting Company officers or employees
having a need to know who have also signed a written agreement expressly binding
themselves not to use or disclose it) any confidential information originated,
known to, or acquired by Employee while employed by Company.  Employee further
agrees during such period not to remove from the premises any of Company’s
records or other written or tangible materials, including without limitation
computer programs and floppy disks (whether prepared by Employee or others)
containing any confidential information, except as required for Employee to
properly perform his duties as an employee of the Company.  Exceptions to these
restrictions may be made only by means of Company’s permission given in writing
signed by the Chairman of the Board of Directors of Company’s parent, Supreme
Industries, Inc., pursuant to an affirmative approval by a majority of Supreme
Industries, Inc.’s Board of Directors granting permission to disclose.

 

2.                                       During a period of two (2) years
following the cessation of Employee’s employment with Company, Employee
covenants that Employee, either individually or in any capacity, including
without limitation, as an agent, consultant, officer, shareholder, or employee
of any business enterprises or person with which he may become associated or in
which Employee may have a direct or indirect interest, shall not, directly or
indirectly for himself or on behalf of any other person or business entity,
engage in any business venture or other undertaking which is directly or
indirectly competitive with the business or operations of Company (and/or any of
its subsidiaries) as generally conducted at, or prior to, the cessation of
Employee’s employment with Company.  Without limiting the generality of the
foregoing, Employee shall not (i) so compete with the Company or its
subsidiaries, (ii) be employed by, (iii) be an affiliate (as defined by
Securities and Exchange Commission Rule 405 under the Securities Act of 1933),
(iv) perform any services for, or (v) have an equity or ownership interest in,
any person, firm, partnership, joint venture, or corporation that so competes,
directly or indirectly, with the Company or any of its subsidiaries.  Further,
Employee will not solicit for employment or advise or

 

2

--------------------------------------------------------------------------------


 

recommend to any other person that such person employ, or solicit for
employment, any employee of the Company or any of its subsidiaries who was an
employee at, or prior to, the cessation of Employee’s employment with Company. 
The foregoing covenant not to compete shall be limited to a territory consisting
of those states in which the Company had manufacturing facilities as of the time
of cessation of Employee’s employment with Company.  If for any reason any court
of competent jurisdiction finds these covenants to be unreasonable in duration
or geographic scope, the prohibitions herein contained shall be restricted to
such time and geographic areas as such court determines to be reasonable and
enforceable.  However, the restrictions stated above will not apply if Company
liquidates or if Employee becomes employed by a company (or its affiliate) which
acquires (in a voluntary transaction) the stock or business assets of Company.

 

3.                                       Employee understands and agrees that
his violation of any of the provisions of this Agreement will constitute
irreparable injury to Company immediately authorizing it to enjoin Employee or
the business enterprise with which he may have become associated from further
violations, in addition to all other rights and remedies which Company may have
under law and equity, including recovery of damages from Employee and a right of
offset.

 

4.                                       Each party shall be entitled to receive
from the other party reimbursement of attorney’s fees and related legal costs to
the extent incurred in connection with the successful enforcement or defense, as
the case may be, of the terms and conditions hereof.

 

5.                                       The waiver by Company of Employee’s
breach of any provision hereof shall not operate or be construed as a waiver of
any subsequent breach by Employee.  This Agreement shall be binding upon the
parties hereto and their heirs, successors, executors, administrators, personal
representatives, and assigns.  Employee may not assign to any person his
covenants, obligations and duties hereunder.  All provisions of this Agreement
shall survive the termination or amendment of Employee’s Employment Contract.

 

6.                                       If any provision of this Agreement is
held by a court of law to be illegal or unenforceable, the remaining provisions
of the Agreement shall remain in full force and effect.  In lieu of such illegal
or unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal or unenforceable
provision as may be possible and be legal and enforceable.

 

7.                                       This Agreement has been made in, and
its validity, interpretation, construction, and performance shall be governed by
and be in accordance with, the laws of the State of Indiana, without reference
to its laws governing conflicts of law.  Each party hereby irrevocably agrees
that any legal action or proceedings with respect to this Agreement may be
brought in the courts of the State of Indiana, or in any United States District
Court of Indiana, and, by its execution and delivery of this Agreement, each
party hereby irrevocably submits to each such jurisdiction and hereby
irrevocably waives any

 

3

--------------------------------------------------------------------------------


 

and all objections which it may have as to venue in any of the above courts. 
Each party further consents and agrees that any process or notice of motion or
other application to either of said Courts or any judge thereof, or any notice
in connection with any proceedings hereunder, may be served inside or outside
the State of Indiana by registered or certified mail, return receipt requested,
postage prepaid, and be effective as of the receipt thereof, or in such other
manner as may be permissible under the rules of said Courts.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective
May 1, 2008.

 

 

 

/s/ Robert W. Wilson

 

 

Robert W. Wilson

 

 

518 Carter Road

 

 

Goshen, Indiana 46526

 

 

 

ACCEPTED:

 

 

 

 

 

SUPREME CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

 

 

Herbert M. Gardner,

 

 

 

Chairman of the Board

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit “C”

to

Employment Contract

 

Disclosure and Invention Agreement

 

Robert W. Wilson (hereafter called “Employee”) has entered into an Employment
Contract with Supreme Corporation, a Texas corporation (hereafter called
“Company”), which is in the business of manufacturing and selling specialized
truck bodies.

 

In consideration of TEN DOLLARS ($10.00) paid to Employee by Company, the
receipt and sufficiency of which are hereby acknowledged, and Company’s
agreement to employ him pursuant to an Employment Contract (to which this
Exhibit “C” is attached) between Company and Employee the provisions of which
are herein fully incorporated by reference for all purposes, Employee agrees as
follows:

 

1.                                       Employee shall communicate to Company
promptly and fully all ideas and the expressions thereof, conceptions,
improvements, discoveries, methods, techniques, processes, adaptations,
creations, and inventions (whether patentable or copyrightable or not) conceived
or made by Employee (whether solely by Employee or jointly with others)
(“Ideas”) from the time of entering Company’s employment until one year after
Employee’s employment is terminated for any reason, or Employee resigns or
retires for any reason, (a) which involve or pertain to, directly or indirectly,
the business, assets, activities, computers or computer programs, or
investigations of Company as existed at or prior to the cessation of Employee’s
employment by Company, or (b) which result from or are suggested by any work
which Employee or other employees or independent contractors perform for or on
behalf of Company, in whole or in part, as existed at or prior to the cessation
of Employee’s employment by Company.

 

2.                                       Employee shall assist Company during
and subsequent to Employee’s employment in every proper way (solely at Company’s
expense) to obtain patents and/or copyrights for its own benefit in any or all
countries of the world, and to sign all proper papers, patent applications,
assignments, and other documents necessary for this purpose, it being understood
that such Ideas will remain the sole and exclusive property of Company, and
shall not be disclosed to any person, nor used by Employee, except as expressly
permitted herein.

 

3.                                       Written records of Employee’s Ideas in
the form of notebook records, sketches, drawings or reports, will remain the
property of and be available to Company at all times.

 

1

--------------------------------------------------------------------------------


 

4.                                       Employee represents that Employee has
no agreements with or obligations to others in conflict with the foregoing.

 

5.                                       Employee understands that this
Agreement may not be modified or released except in writing signed by all
members of the Company’s Board of Directors.

 

6.                                       Employee understands and agrees that
his violation of any of the provisions of this Agreement will constitute
irreparable injury to Company immediately authorizing it to enjoin Employee or
the business enterprise with which he may have become associated from further
violations, in addition to all other rights and remedies which Company may have
at law and equity, including recovery of damages from Employee and a right of
offset.  Each party shall be entitled to recover from the other party
reimbursement of attorney’s fees and related legal costs to the extent incurred
in connection with the successful enforcement or defense, as the case may be, of
the terms of conditions hereof.

 

7.                                       This Agreement shall be binding upon
the parties hereto and their respective heirs, successors, executors,
administrators, personal representatives, and assigns.  Employee may not assign
his covenants, duties, or obligations hereunder to any other person.  The waiver
by Company of Employee’s breach of any provision hereof shall not operate or be
construed as a waiver of any subsequent breach by Employee.

 

8.                                       If any provision of this Agreement is
held by a court of law to be illegal or unenforceable, the remaining provisions
of the Agreement shall remain in full force and effect.  In lieu of such illegal
or unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal or unenforceable
provision as may be possible and be legal and enforceable.

 

9.                                       This Agreement has been made in, and
its validity, interpretation, construction, and performance shall be governed by
and be in accordance with, the laws of the State of Indiana, without reference
to its laws governing conflicts of law.  Each party hereby irrevocably agrees
that any legal action or proceedings with respect to this Agreement may be
brought in the courts of the State of Indiana, or in any United States District
Court of Indiana, and, by its execution and delivery of this Agreement, each
party hereby irrevocably waives any and all objections which it may have as to
venue in any of the above courts.  Each party further consents and agrees that
any process or notice of motion or other application to either of said Courts or
any judge thereof or any notice in connection with any proceedings hereunder,
may be served inside or outside the State of Indiana by registered or certified
mail, return receipt requested, postage prepaid, and be effective as of the
receipt thereof, or in such other manner as may be permissible under the
rules of said Courts.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective
May 1, 2008.

 

 

 

 

/s/  Robert W. Wilson

 

 

Robert W. Wilson

 

 

518 Carter Road

 

 

Goshen, Indiana 46526

 

 

 

ACCEPTED:

 

 

 

 

 

SUPREME CORPORATION

 

 

 

 

 

 

 

 

By:

/s/  Herbert M. Gardner

 

 

 

Herbert M. Gardner,

 

 

 

Chairman of the Board

 

 

 

3

--------------------------------------------------------------------------------